By the COURT.
The charge to the jury was taken down by the reporter; “the report” of the charge forms part of the record and is deemed excepted to: Pen. Code, sec. 1176. The section reads: “When written charges have been presented, given or refused, or when the charges have been taken down by the reporter, the question presented in said charges need not be excepted to or embodied in a bill of exceptions, but the written charges or the report, with the indorsements showing the action of the court, form part of the record, and any error in the decision of the court thereon may be taken advantage of on appeal, in like manner as if presented in a bill of exceptions.” In some copies of the statute the “or” is erroneously printed “of,” so that the clause reads “but the written charges of the report, with the indorsements,” etc.
*216Even, however, if the law so read, the meaning would be the same.
The verdict “guilty as charged,” is sufficient: People v. Whitley, No. 10,834, opinion filed October 3, 1883.
There is no material error in the charge.
Judgment and order affirmed.